Citation Nr: 1515451	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  01-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  He served in the Republic of Vietnam between July 1968 and July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) following a lengthy and complex procedural history.  Initially, this matter came before the Board on appeal from a July 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction currently rests with the RO in St Petersburg, Florida.

The Board remanded the claim in December 2003; the Board then denied the claim in March 2006.  The Veteran appealed the Board's March 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Order, the Court vacated the March 2006 decision and Remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board Remanded the claim in June 2009.  In March 2014, the Board denied a claim for service connection for PTSD.  The Veteran appealed the Board's 2014 decision to the Court.  In a September 2014 Joint Motion, the parties moved that the 2014 Board decision be vacated and the appeal remanded.  The Court so ordered.  The appeal now returns to the Board. 

The record currently before the Board consists of an electronic file only.  The documents on the virtual VA and eFolder files of the Veterans Benefits Management System (VBMS) have been reviewed in preparation for this remand.

The claim for service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By a decision issued in September 1998, the Board denied a request to reopen a claim of entitlement to service connection for "a nervous condition."

2.  The evidence received since the September 1998 Board decision is new and material to reopen a claim for service connection for "a nervous condition" (an acquired psychiatric disorder) claimed as melancholia and depression or acquired psychiatric disorder other than PTSD.


CONCLUSION OF LAW

New and material evidence having been submitted since a September 1998 Board decision, the criteria for reopening a claim for service connection for an acquired psychiatric disorder other than PTSD are met, and the decision is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran's claim for service connection for "a nervous condition" was first denied in 1974, on the basis that there was no evidence of treatment of a psychiatric disorder in service.  In 1998, the Board affirmed a denial of the request to reopen a claim for service connection for "a nervous condition," finding that there was no significant new or material evidence linking a current psychiatric disorder to the Veteran's service.  

In January 2000, the Veteran filed a statement wherein he raised the issue of service connection for PTSD.  He also indicated that service connection for a nervous was also "requested".  The July 2000 rating decision that denied service connection for PTSD.  The issue of whether new and material evidence reopen the claim for service connection for an acquired psychiatric disability was not addressed on its face.  However, in discussing the PTSD claim, the RO stated that service connection for a nervous condition was previously denied as the evidence "does not demonstrate this condition was incurred or aggravated by military service."  Such constituted an implicit denial of the new and material evidence claim.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).  The Veteran then filed a timely notice of disagreement with the July 2000 decision.  The Statement of Case provided to the Veteran in July 2001 addressed the service connection for PTSD issue but it did provide the appropriate law and regulations pertaining to previously denied claims.  It also noted that Veteran was suffering from major depression and anxiety disorder.  While again vague, the SOC appears to have touched on the claim to reopen service connection for an acquired psychiatric disability other than PTSD.  A timely substantive appeal followed.  

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim. 

Since 1998, more than 10 medical opinions regarding the relationship between various acquired psychiatric disorders and the Veteran's service have been obtained, as well as lengthy VA treatment records (more than 225 pages).  The Veteran's lay statements, clinical records, and reports of VA examinations constitute new and material evidence, and include evidence which presents some possibility of substantiating the claim.  

There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining the new and material requirements of 38 C.F.R. § 3.156(a). The Veteran's representative argues that the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD should be reopened.  The Board agrees.  The above evidence is at least suggestive of there being a relationship between the Veteran's anxiety disorder and his active service.  

The only claim addressed on the merits in this appeal is the claim that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.  Because reopening of the claim of entitlement to an acquired psychiatric disorder other than PTSD is granted, the duty to assist and duty to notify are considered to have been met.  


ORDER

The previously-denied claim of service connection for an acquired psychiatric disability other than PTSD is reopened; to this extent only, the claim is granted.  



REMAND

The Board regrets the additional delay in this case, which already spans 15 years and two appeals to the CAVC.  Given the CAVC's September 2014 Order, the issue on appeal as now characterized must be adjudicated.  Further medical opinion must be obtained as necessary to reconcile the medical evidence and opinions of record as necessary to address the recharacterized claim.   

The Board notes the complexity of adjudication of a claim involving service connection for an acquired psychiatric disability, to include PTSD, major depression, and anxiety.  During the course of this appeal, for example, a pertinent regulation governing claims for service connection for PTSD has been amended four times.  See, e.g., 38 C.F.R. § 3.304 (as in effect prior to May 3, 2005); 38 C.F.R. § 3.304(f)(added, as in effect through October 28, 2008); 38 C.F.R. § 3.304(f)(as in effect October 29, 2008 through July 12, 2010); 38 C.F.R. § 3.304(f)(2014)(current version).  

Accordingly, the case is REMANDED for the following action:

1.  Prior to scheduling a new VA psychiatric examination, the AOJ should review the development of information required to corroborate the Veteran's reported stressor events, as appropriate and consistent with the amended PTSD regulations.  If additional development is required, such as an attempt to obtain unit history or information as to the circumstances of the base(s) to which the Veteran's unit was assigned during the relevant period, such development should be conducted.

2.  The Veteran should be afforded an opportunity to submit or identify non-VA records, clinical or non-clinical, which may be relevant to his claim.  

3.  VA clinical records of the Veteran's treatment since September 18, 2013, should be associated with the electronic file (duplicates of records already associated with the file need not be added).  The AOJ should confirm that the Veteran's mental health treatment records associated with the claims file are complete for the entire pendency of this appeal, that is, from January 14, 2000 to the present.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD, major depression, and anxiety.  Provide the examiner with information (such as a summary of corroborated stressors) and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following:

(i).  What diagnosis or diagnoses are applicable to the Veteran's currently-manifested psychiatric disorders?  

(ii).  In particular, is it at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran currently has PTSD?  If PTSD is found, the stressor relied on should be noted in the record.

(iii).  In assigning the diagnosis(es), the examiner should summarize the various diagnoses assigned during this appeal, that is, since January 2000.  The examiner should explain why the diagnoses being assigned at this time are more accurate than other diagnoses previously assigned.  

(iv.)  For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was(were) incurred or aggravated during the Veteran's service or as a result of an incident or stressor during the Veteran's service. 

(v).  Is it at least as likely as not that an acquired psychiatric disorder which is not currently manifested was present during some portion of the appeal period, that is, at some time since January 2000, but is now resolved?  

A complete rationale for any opinion expressed must be provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The AOJ should insure that all actions requested above are addressed, as this is a highly-complex case in which 15 years have elapsed since the Veteran initiated this claim.  

6.  The AOJ should then readjudicate the claim that is the subject of this appeal. If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


